Case: 4:16-cv-00693-BYP Doc #: 40 Filed: 12/20/18 1 of 1. PageID #: 670




 PEARSON, J.

                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

 JAMILA YASMINE BEY, etc.                          )
                                                   )    CASE NO. 4:16CV0693
                 Plaintiff,                        )
                                                   )
                 v.                                )    JUDGE BENITA Y. PEARSON
                                                   )
 JOHN REMONDI, et al.,                             )
                                                   )
                 Defendants.                       )    ORDER OF DISMISSAL



          Having filed its Memorandum of Opinion and Order, the Court hereby dismisses the First

 Amended Complaint (ECF No. 6).

          This Order of Dismissal constitutes entry of judgment pursuant to Fed. R. Civ. P. 58.

 Final.



          IT IS SO ORDERED.


  December 20, 2018                              /s/ Benita Y. Pearson
 Date                                          Benita Y. Pearson
                                               United States District Judge
